1           Edward J. Maney
            Chapter 13 Trustee
2           101 N. First Ave., Suite 1775
            Phoenix, Arizona 85003
3           Telephone (602) 277-3776
            ejm@maney13trustee.com
4
                                    IN THE UNITED STATES BANKRUPTCY COURT
5                                           FOR THE DISTRICT OF ARIZONA

6           In re:                                           )      CHAPTER 13 PROCEEDINGS
                                                             )
7                                                            )      CASE NO. # 2: 19-15167-BMW
                        KRIS R. LINDLEY,                     )
8                       TIFFANY M. LINDLEY,                  )      TRUSTEE'S EVALUATION AND
                                                             )      RECOMMENDATION(S) REPORT WITH
9                                                            )      NOTICE OF POTENTIAL DISMISSAL IF
                                                             )      CONDITIONS ARE NOT SATISFIED
10                                                           )      RE: CHAPTER 13 PLAN
                                            (Debtor(s)       )      docket #2       filed December 2, 2019
11

12                   Edward J. Maney, Trustee, has analyzed the Debtors’ Chapter 13 Plan and supporting

13          documents and submits the following evaluation and recommendation(s):
14
       General requirements:
15

16
            a.       Due to the possibility of errors on the claims docket, it is the attorney’s responsibility to review
17                   all proofs of claim filed with the Court and resolve any discrepancies between the claims and
                     the Plan prior to submitting any proposed Order Confirming Plan to the Trustee. Please
18                   submit a copy of the Court’s Claims Register with any submission of the Order Confirming.

19      b.           Requests by the Trustee for documents and information are not superseded by the filing of an
                     amended plan or motion for moratorium.
20
        c.           The Trustee will object to any reduction in the Plan duration or payout in a proposed Order
21                   Confirming Plan unless an amended or modified plan is filed and noticed out.

22      d.           The Debtors are required to provide directly to the Trustee, within 30 days after their filing,
                     copies of their federal and state income tax returns for every year during the duration of the
23                   Chapter 13 Plan. This requirement is to be included in any Order Confirming.
24      e.           The Trustee requires that any proposed Order Confirming Plan state: “The Plan and this
                     Order shall not constitute an informal proof of claim for any creditor.”
25
       f.            The Trustee requires that any proposed Order Confirming Plan state: “Debtor is instructed to
26                   remit all payments on or before the stated due date each month. Debtor is advised that when
                     payments are remitted late, additional interest may accrue on secured debts, which may result in
27
                     a funding shortfall at the end of the Plan term. Any funding shortfall must be cured before the
28                   Case can be discharged. This requirement is effective regardless of Plan payments
                     suspensions, waivers or moratoriums, and must be included in any Plan Confirmation Orders.”

     Case 2:19-bk-15167-BMW                 Doc 30       Filed 03/03/20    Entered 03/03/20 14:42:25         Desc
                                                           Page 1 of 4
1                                                                          Trustee’s Recommendation
                                                                           Case No.# 2: 19-15167-BMW
2                                                                          Page #2

3

4       g.   At the time of confirmation, the Trustee will require the Debtors to certify that they are current
             on all required tax filings and any domestic support orders.
5
        h.   At the time of confirmation, the debtor(s) are required to certify, via language in the Order
6            Confirming, that they are current on all payments that have come due on any Domestic Support
             Orders since the filing of their case and that they are current on all required tax return
7            filings [pursuant to 11 U.S.C. §1308].
8       i.   DEBTORS / DEBTORS’ COUNSEL REMINDER - A letter is to be submitted to the Trustee,
             accompanying any Order Confirming, addressing all issues as they are listed in the Trustee’s
9
             Recommendation. In addition, all documents (ex: tax returns, paystubs etc.) submitted to the
10           Trustee must be redacted – in compliance with Fed.R.Bankr.P.9037 -- by debtors and/or their
             counsel.
11

12

13     Specific Recommendations:

14
       1.    The Trustee requires the debtors supply a copy of statements that reveals the balance on
15           hand - in all of their financial/bank accounts - on the date of the filing of their case.
16     2.    The Arizona Department of Revenue has filed an objection to the Plan which must be resolved
             before the Plan can be confirmed.
17
       3.    The proof of claim filed by Regional Acceptance Corp. (2017 Chevy Cruze - claim #3) differs by
18           classification and/or amount from this creditor's treatment under the Plan. To resolve this
             discrepancy, the Trustee requires either; a) Debtor object to the Proof of Claim; b) the creditor
19
             sign-off on an Order Confirming; c) the Order Confirming be altered to pay the creditor pursuant
20           to the Proof of Claim including payment of the contract rate of interest; or d) Debtor file an
             Amended Plan to provide for the creditor's claim as shown by the Proof of Claim.
21
       4.    The Arizona Department of Revenue's proof of claim [#4] dated December 19, 2019 indicates the
22           Debtor has not filed income tax returns for 2009, 2011, 2012, 2013, 2014, 2015, 2016, 2017 and
             2018. The Trustee has received a copy of the 2018 return. The Trustee requires Debtor to
23           immediately prepare and file all other unfiled tax returns. Failure to file said returns or the
             required Affidavit within 30 days from the date of this Trustee's Recommendation and
24           providing a stamped copy of said returns may result in the Trustee lodging an Order
             automatically dismissing Debtor's case.
25
       5.    The Chapter 13 Plan states that Flagship Credit Acceptance (2018 Dodge Ram – claim #9) will
26           be paid amounts greater than that listed on their proof of claim. The debtor may use the lesser
             claim amount in the Stipulated Order Confirming Plan.
27
       6.    Considering items #2, #4 and #5 above, the Trustee's analysis reveals a $22,277 funding
28           shortfall, which must be cured before the Plan can be confirmed.


     Case 2:19-bk-15167-BMW         Doc 30     Filed 03/03/20     Entered 03/03/20 14:42:25         Desc
                                                 Page 2 of 4
1                                                                       Trustee’s Recommendation
                                                                        Case No.# 2: 19-15167-BMW
2                                                                       Page #3

3

4      7.   The Debtors received significant tax refunds for 2018, which, if allowed to continue, would
            constitute a diversion of projected disposable income. The Trustee requires the Debtors to
5           adjust payroll tax deductions to prevent over- or under-withholding, amend Schedule I
            increasing Plan payments accordingly and provide two consecutive pay stubs to verify this
6           has been corrected OR turn over tax refunds for each year during the life of the plan (2019,
            2020, 2021, 2022 and 2023) as supplemental plan payments.
7

8      8.   Proposed Plan payment start day is incorrect. The Trustee has established a constructive
            payment due date of January 1, 2020. Interim payments are to begin within 30 days after case is
9           filed.

10     9.   Plan payments are currently delinquent $870 with a payment of $870 coming due April 1, 2020.

11

12                   In summary, the Plan can be confirmed subject to the condition(s) noted above,
            adequate funding, and timely filed Stipulated Order Confirming, and Court approval. The
13          Trustee requires that any Stipulated Order Confirming contain the “wet” signatures from
            the debtors (where applicable), debtors counsel and objecting creditors if there are any.
14           General unsecured creditors (including secured creditors with unsecured deficiency balances)
            will be paid through the Trustee, subject to timely filed and allowed claims. Chapter 7
15          reconciliation requirement must be met given debtors’ scheduled equity in non-exempt property
            at petition date. You are hereby advised that the Trustee may lodge an Order of Dismissal
16          should Debtor fail to resolve item(s) #1, #4, #6, #9 above and submit a Stipulated Order
            Confirming to the Trustee for review and signature or request a hearing within 30 days
17          from the date of the mailing of this Trustee's Recommendation.

18

19          Date See Electronic Signature Block
                                                                EDWARD J. MANEY,
20                                                              CHAPTER 13 TRUSTEE
21

22

23
                                                             Edward Digitally          signed
                                                                              by Edward J.
24                                                           J. Maney, Maney, Esq.
                                                                              Date: 2020.03.03
                                                         By: Esq.             10:18:29 -07'00'
25
                                                              _______________________________
26                                                              Edward J. Maney ABN 12256
                                                                CHAPTER 13 TRUSTEE
27                                                              101 North First Ave., Suite 1775
                                                                Phoenix, Arizona 85003
28                                                              (602) 277-3776
                                                                ejm@maney13trustee.com

     Case 2:19-bk-15167-BMW       Doc 30    Filed 03/03/20     Entered 03/03/20 14:42:25       Desc
                                              Page 3 of 4
1                                                                           Trustee’s Recommendation
                                                                            Case No.# 2: 19-15167-BMW
2                                                                           Page #4

3

4           Copies of the forgoing
            mailed on [see electronic signature],
5           to the following:

6

7

8           Kris Lindley
            Tiffany Lindley
9           2702 W. Yorkshire Dr., #1025
            Phoenix, Arizona 85027
10          Debtors

11

12
            Thomas A. McAvity, Esq.
13          4742 North 24th Street
            Suite #300
14          Phoenix, Arizona 85016
            Debtors’ counsel
15

16

17


                  Grace
18                                    Digitally signed
                                      by Grace Harley
19                                    Date:
20
            By:
                  Harley              2020.03.03
                                      14:21:54 -07'00'
21                   Trustee’s Clerk

22

23

24

25

26

27

28


     Case 2:19-bk-15167-BMW           Doc 30        Filed 03/03/20   Entered 03/03/20 14:42:25   Desc
                                                      Page 4 of 4
